 1   JAMES WAGSTAFFE (95535)
     wagstaffe@wvbrlaw.com
 2   FRANK BUSCH (258288)
     busch@wvbrlaw.com
 3   WAGSTAFFE, VON LOEWENFELDT,
     BUSCH & RADWICK LLP
 4   100 Pine Street, Suite 725
     San Francisco, CA 94111
 5   Telephone: (415) 357-8900
     Fax: (415) 357-8910
 6

 7   Attorneys for Plaintiff
     MYRTLE STREET FLATS LLC, d/b/a Sunrise
 8   Properties
 9

10
                                 UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
     MYRTLE STREET FLATS LLC, d/b/a Sunrise          Case No. 2:17-cv-01662-JAM-KJN
13   Properties,
14                                                   ORDER GRANTING STIPULATION
                   Plaintiff,
                                                     TO CONTINUE CASE SCHEDULE
15
            v.
16                                                   Judge:    Hon. John A. Mendez
     CITY OF VALLEJO, a public entity,
17   VINCENT SPROETE, an individual, JACK
18   McARTHUR, an individual, DANIEL E.
     KEEN, an individual, LONELL BUTLER, an
19   individual, ROBERT CHAMBERS, an
     individual, MICHELLE HIGHTOWER, an
20   individual, EMERGENCY CONSTRUCTION
     SERVICES, INC., a California corporation, and
21   DOES 1-25
22
     Defendants.
23

24

25

26

27

28


                                            ORDER
 1                               ORDER (AS MODIFIED BY THE COURT)
 2              Having read the stipulation submitted concurrently with this order, and Magistrate Judge
 3   Newman’s March 15, 2019 Discovery Order at ECF No. 66, the Court finds good cause to rule
 4   as follows:
 5              This Court’s Pre-Trial Scheduling Order, ECF No. 45, is MODIFIED as follows:

 6       Date                  Event
 7       March 29, 2019        Close of Fact Discovery1
 8       May 14, 2019          Vallejo’s deadline to submit additional expert report
 9       June 13, 2019         Plaintiff’s deadline to submit additional rebuttal report
10       July 8, 2019          Close of Expert Discovery
11       July 26, 2019         Deadline to meet-and-confer regarding summary judgment motion(s)
12       August 23, 2019       Deadline to file Plaintiff’s motion for summary judgment2
13       September 27, 2019 Deadline to file Defendants’ cross-motion and opposition
14       October 25, 2019      Deadline to file Plaintiff’s cross-opposition and reply
15
         November 8, 2019      Deadline to file Defendants’ reply
16
         December 10,          Hearing on Summary Judgment motions
17
         2019 at 1:30 p.m.
18
         February 7, 2020      Final Pretrial Conference
19
         at 10:00 a.m.
20
         March 30, 2020 at     Trial of Matter
21
         9:00 a.m.
22

23

24   1
            Three fact depositions may occur after this date: (1) the deposition of Defendant
25   Emergency Construction Services, Inc., should Plaintiff desire to take that deposition; (2) the
     deposition of Michele Hightower, should Vallejo elect to call her as a witness; and (3) the
26   deposition of Adam Young, should Vallejo elect to call him as a witness.
     2
27           In the event no cross-motions are filed, this deadline will not apply and the remaining
     three deadlines shall govern the briefing schedule.
28
                                                     -i-
                                                    ORDER
 1

 2   //
 3   //
 4         IT IS SO ORDERED.
 5

 6        DATED: March 19,2019
                                 /s/ John A. Mendez______________
 7                               HON. JOHN A. MENDEZ

 8
      
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      - ii -
                                     ORDER
